In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 17-1774V
                                      (Filed: October 2, 2018)

* * * * * * * * * * * * * *                        *       UNPUBLISHED
ESTON HOOD,                                        *
                                                   *
                 Petitioner,                       *       Special Master Roth
                                                   *
v.                                                 *       Ruling on Entitlement; Table Injury;
                                                   *       Influenza (“Flu”) Vaccine; Guillain-Barre
                                                   *       Syndrome (“GBS”)
SECRETARY OF HEALTH                                *
AND HUMAN SERVICES,                                *
                                                   *
                 Respondent.                       *
                                                   *
* * * * * * * * * * * * * *                        *

Ronald C. Homer, Esq., Conway, Homer, P.C., Boston, MA, for petitioner.
Ann D. Martin, Esq., U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT1

       On November 13, 2017, Eston Hood (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program (“the Program”)2 alleging that he
received the influenza (“flu”) vaccine on October 31, 2014, and thereafter suffered from
Guillain-Barre Syndrome (“GBS”). See Petition at 1.

        On October 1, 2018, respondent filed a report pursuant to Vaccine Rule 4(c) stating that

1
  Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on
the Court of Federal Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No.
107-347, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the
Decision will be available to anyone with access to the internet. However, the parties may object to the
Decision’s inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b),
each party has fourteen days within which to request redaction “of any information furnished by that
party: (1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or
(2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to
the public. Id.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§
300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter, individual section references will be
to 42 U.S.C. § 300aa of the Act.
petitioner’s claim was appropriate for compensation. Resp. Rpt., ECF No. 26 at 1. Specifically,
respondent agrees with petitioner’s claim that he suffered the Table injury of GBS following the
flu vaccine. Id. at 5. Respondent further states that there is no preponderant evidence that
petitioner’s GBS was due to a factor unrelated to the vaccination. Id. Based on a review of the
medical records, respondent states that petitioner has met the applicable statutory requirements
by suffering his condition for more than six months and that, therefore, petitioner has satisfied all
legal prerequisites for compensation under the Act. Id. Respondent requests that the scope of
damages to be awarded be limited to petitioner’s GBS and related sequelae only. Id.

        A special master may determine whether a petitioner is entitled to compensation based
upon the record. A hearing is not required. §300aa-13; Vaccine Rule 8(d). In light of
respondent’s concession and a review of the record, the undersigned finds that petitioner is
entitled to compensation. This matter shall now proceed to the damages phase.

       IT IS SO ORDERED.

                                                      s/Mindy Michaels Roth
                                                      Mindy Michaels Roth
                                                      Special Master




                                                 2